                             IN THE UNITED STATES DISTRICT COURT FOR THE
                                 EASTERN DISTRICT OF NORTH CAROLINA

 UNITED STATES OF AMERICA,                              )
                                                        )
                Plaintiff,                              )   Case No. 2:16-cv-20-D
                                                        )
                V.                                      )
                                                        )
 FRANCIS M. JOHNSON, et al.,                            )
                                                        )
                      Defendants.                       )
                                                        )


                           ORDER GRANTING THE UNITED STATES'
                     MOTION TO CONFIRM SALE AND DISTRIBUTE PROCEEDS

               Before the Court is the United States' Motion to Confirm Sale and Distribute Proceeds.

Upon consideration of the motion, any opposition thereto, and the Court being sufficiently advised,

it is hereby

               ORDERED that the United States' motion is granted;

               ORDERED that the Internal Revenue Service's sale of real property known as the Rosa

Eure Johnson Harrel tract, containing 44.69 acres in Gates County, North Carolina, Parcel ID Number

02-00405 is hereby confirmed; and further

               ORDERED that the Clerk of the Court shall distribute the proceeds of the sale as

follows:

       1. $2,573.48 to the Internal Revenue Service for the costs of sale made payable to the Internal

Revenue Service c/o Property Appraisal and Liquidation Specialist Deborah Whitfield 2937 S.

Claremont Ave., Springfield, MO 65804;

       2. $223.51 for real property taxes made payable to the Gates County Treasurer, 200 Court

Street, Gatesville, NC 27938;
      3. $57,468.67, to the Frankford Milam Johnson Family Irrevocable Trust for its 2/3 interest

in the property made payable to Nathalie Johnson Morse, Executor, 6325 Falls of Neuse Rd. #35-

353, Raleigh, NC 27615; and;

      4. $28,734.34, the remaining funds, to the United States in partial satisfaction of the judgment

entered in this case against Francis Johnson, made payable to the United States Department of Justice

c/o Jonathan D. Carroll, U.S. Department of Justice, P.O. Box 227, Washington, DC 20044.



               SO ORDERED. This __1J_ day of February, 2020.




                                                                   United States District Judge




                                                 2
